Citation Nr: 1134137	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to May 1959.  She also served in the United States Naval Reserve and had various periods of active duty for training and inactive duty training from 1980 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The decision below addresses the Veteran's claim of service connection for carpal tunnel syndrome.  Consideration of the remaining claims on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDING OF FACT

The Veteran has bilateral carpal tunnel syndrome that is likely attributable to her periods of active duty for training with the Naval Reserve.


CONCLUSION OF LAW

The Veteran has bilateral carpal tunnel syndrome that is the result of disease or injury incurred or aggravated during active duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for carpal tunnel syndrome.  In its June 2007 decision, the RO denied the Veteran's claim, concluding that service connection was not warranted because the Veteran had not established a diagnosis of the disability or a nexus to her time in service. 

Relevant medical evidence consists of the Veteran's service treatment records from her period of active duty, records of her service with the Naval Reserve, and reports of her ongoing care by private treatment providers.  The Veteran's service treatment records for her time on active duty are silent as to any complaints of or treatment for problems with her wrists or upper extremities.  However, she was seen during her time in the Naval Reserve in June 1987 for complaints of wrist pain after twisting her wrist at work.  At that time, she was diagnosed with a soft tissue injury.  She was noted to have "possible carpal tunnel syndrome" in December 1994, although her examiner at the time found the disorder to be "unrelated to Navy service."  At a December 1996 medical examination, the Veteran was noted to complain of occasional pain in her left wrist and to have been treated for carpal tunnel syndrome. 

The evidence also includes records of the Veteran's ongoing private treatment, which establish that the Veteran was seen for complaints of numbness and tingling in her arms and hands in June 1997, while she was still enrolled with the Naval Reserve, and underwent surgery for bilateral carpal tunnel syndrome in 2009.  To that end, the Board notes that the Veteran was treated in August 2008 for complaints of pain and numbness in both hands.  She was diagnosed at that time with bilateral carpal tunnel syndrome and has continuously sought treatment since that date, including surgeries on both wrists in 2009.  The Veteran has further submitted a statement dated in August 2008 from her private treatment provider, who noted that he had treated the Veteran since 2004 for complaints of chronic wrist and finger numbness.  The chiropractor diagnosed her with chronic carpal tunnel syndrome and opined that the "most likely cause" was her years of work in the Naval Reserve as a jet mechanic.  

The Veteran was also provided VA examination in August 2008.  Report of that examination reflects that the examiner noted the Veteran's complaints of having first experienced problems with numbness and tingling in her hands while serving on active duty for training.  On physical examination, the VA examiner found the Veteran to have tenderness in her wrists bilaterally, with evidence of carpal tunnel syndrome on neurological testing.  The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome.  The examiner initially stated that the records were insufficient to determine whether the Veteran's carpal tunnel syndrome was related to service.  However, relying on her reported history of onset, the examiner then opined that "the carpal tunnel would be at least as likely [as] not ... caused by or a result of service-related problems, and that is based on her history."  

The Veteran testified before the undersigned Veterans Law Judge in April 2011  At that time, the Veteran stated that she first noticed problems with numbness and tingling in her wrists while serving in the Naval Reserve.  She further testified that she had not engaged in any other repetitive motion in her employment outside the Reserves and had served on many periods of active duty for training during her time in the Reserves, during which she was using her hands and wrists in a repetitive manner while working as a jet mechanic.  Ultimately, the Veteran contends, her bilateral carpal tunnel syndrome was caused or aggravated by the work she did during her periods of active duty for training.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, VA law provides that active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  Thus, service connection may be established for disability resulting from injuries or diseases incurred or aggravated during active duty or active duty for training, but only for injuries incurred or aggravated during inactive duty for training.

In this case, the Veteran's service treatment records reflect that she was not diagnosed with any problems with her wrists or upper extremities during her period of active duty.  Similarly, medical examinations conducted in 1990 and 1992, during the Veteran's service with the Naval Reserve, are silent as to any problems with the hands or wrists.  However, records from 1994 document that the Veteran had a "possible" diagnosis of carpal tunnel syndrome, and at a December 1996 medical examination, the Veteran was noted to have pain in her wrists and to have been treated for carpal tunnel syndrome.  Further, the August 2008 VA examiner concluded, based on the Veteran's reported history and her experience as a jet mechanic in the Naval Reserve, that it was at least as likely as not that the diagnosed carpal tunnel syndrome was due to the work she performed while on active duty for training.  This opinion was echoed by the Veteran's private treating chiropractor in an August 2008 letter.  Importantly, the Board notes that there is no evidence to the contrary in the file. 

Here, the competent medical evidence has identified that the Veteran carries a current diagnosis of bilateral carpal tunnel syndrome, which her August 2008 VA examiner linked to the repetitive-motion activities the Veteran engaged in during her time on active duty for training with the Naval Reserve.  This finding is supported by the August 2008 letter from the Veteran's private treatment provider.  The Veteran has testified that the symptoms of her carpal tunnel syndrome have continued from her time in the Naval Reserve to the present.  The Board thus concludes that the Veteran suffers from bilateral carpal tunnel syndrome that is related to her time on active duty for training.  


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for hearing loss and tinnitus.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

A review of the Veteran's claims file reflects that her service treatment records for her periods of active duty for training with the Naval Reserve have largely not been associated with the file, with the exception of a packet of copies submitted by the Veteran herself.  The RO appears to have requested the Veteran's medical and personnel records from the National Personnel Records Center (NPRC) in St. Louis, Missouri, the facility at which service members' records are stored after separation from military service.  The RO received a response from the NPRC in November 2009 indicating that records from the Veteran's periods of active duty for training were unavailable without the provision of additional identifying information.  However, the NPRC appears to have supplied the RO with many service personnel records from the Veteran's time with the Naval Reserve, all of which are present in the claims file.  The RO did not follow up with the NPRC to attempt to obtain the relevant service treatment records, nor did it make any attempt to contact the Naval Reserve unit or any other entity at which the records may be located.  

Regarding records requests, the Board notes that relevant regulations require the agency of original jurisdiction (AOJ) to make reasonable efforts to obtain relevant records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request by the AOJ is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If the AOJ receives information showing that subsequent requests to the custodian or another custodian could result in obtaining the records sought, however, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  

Thus, on remand the AOJ must again contact the Naval Reserve unit and request that all records pertaining to the Veteran be provided.  The Naval Reserve must be requested to provide, in particular, all medical and any other service treatment records of the Veteran's service in the Naval Reserve.  The AOJ must also request that if no records are available, a negative response be provided.  The AOJ must undertake all reasonable efforts to obtain the records as set forth in 38 C.F.R. § 3.159(c)(1) and described above.  In conjunction with the record requests, the Veteran must cooperate fully with VA's efforts to obtain the records, including providing enough information to identify and locate the existing records.  

The Board acknowledges that the Veteran contends that she has bilateral hearing loss and tinnitus as a result of long-term exposure to acoustic trauma from aircraft while serving on active duty and active duty for training with the Naval Reserve.  The RO previously denied the Veteran's claims on the basis that there was no evidence of record to suggest an etiological link between any hearing loss or tinnitus and her time in service.  

Regarding diagnosis of the Veteran's disabilities, the Board notes initially that, with the exception of copies of some reports of medical examination and history submitted by the Veteran, service treatment records for her periods of active duty for training with the Naval Reserve are largely not of record.  The Board acknowledges that the Veteran first complained of hearing loss on a December 1983 report of medical history, conducted when she was serving on a period of active duty for training.  She was noted on multiple medical examinations to complain of decreased hearing acuity and to have high-frequency hearing loss.  At a June 1997 medical examination conducted pursuant to her service in the Naval Reserve, the Veteran was given audiological examination, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
30
LEFT
10
20
20
30
40

The Veteran also testified before the undersigned Veterans Law Judge at an April 2011 hearing.  At that time, she stated that she had first noticed a decrease in hearing acuity, as well as occasional ringing in her ears, following exposure to jet engine noise while serving on periods of active duty for training in the Naval Reserve.  The Veteran testified that the decreased hearing acuity and tinnitus had continued and worsened since her periods of active duty for training.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In that connection, the Board notes that the Veteran contended at her April 2011 hearing that she first experienced decreased hearing acuity and ringing in her ears while serving on active duty for training with the Naval Reserve that has continued to the present time.  The Board notes that the Veteran is qualified, as a lay person, to report that she suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, she is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as in-service noise exposure and current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, she cannot testify, as she would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id. 

Here, the Veteran has stated that she has experienced hearing loss and tinnitus since service.  Further, a private audiologist, in a June 2008 letter, stated that exposure to "loud noises, such as jet engines" can cause hearing loss such as the Veteran has described.  However, the private physician did not offer a rationale based on the record for the conclusions reached.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the Veteran's claimed hearing loss and tinnitus.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo audiological examination by a VA provider.  The examiner must include well-reasoned medical opinions addressing the nature and etiology of any diagnosed hearing loss and tinnitus.  The examiner must further address whether it is at least as likely as not that any such disabilities are related to the Veteran's time in service, to include specifically her claimed exposure to acoustic trauma during service and while on active duty for training.  In opining as to whether any currently diagnosed hearing loss or tinnitus is related to the Veteran's time in service, the examiner must pay particular attention to her complaints of having been exposed to acoustic trauma from aircraft engines while in the Naval Reserve and of having first experienced hearing loss and tinnitus during service.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must attempt to obtain the Veteran's service treatment records from the NPRC and the Naval Reserve unit.  The NPRC and the Veteran's Reserve unit, as well as any other custodian who the record suggests may have possession of the records, must be contacted and asked to provide all available medical records pertaining to the Veteran's time with the California Naval Reserve.  The AOJ must request that a negative response be provided if no such records are available.  The procedures outlined in 38 C.F.R. § 3.159 regarding requesting records must be followed.  All records and/or responses received, including negative responses, should be associated with the claims file.  The Veteran should be asked to submit copies of any service records in her possession that she has not already submitted in connection with her claims.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2010).  

The VA examination is necessary to determine the nature and etiology of any current hearing loss or tinnitus shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hearing loss or tinnitus is directly related to military service, and particularly to her claimed in-service exposure to acoustic trauma while working as jet mechanic during active duty and active duty for training.  The reviewer must specifically address the Veteran's claim that she first experienced hearing loss during her time in service, as well as the June 1997 audiogram.  The examiner must further discuss the positive opinion offered by the Veteran's private audiologist in June 2008 in the context of any negative opinion.  (Findings should be made necessary to apply the provisions of 38 C.F.R. § 3.385.)

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


